DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 16/587,544 entitled "RECOMMENDATION SYSTEM FOR PROVIDING OPTIONS ON A USER INTERFACE" with claims 1 to 18 pending.
Status of Claims
Claims 1-9  and  11-14 have been amended and are hereby entered.
Claims 15-18 are new.
Claims 1 to 18 are pending and have been examined.

Response to Amendment
The amendment filed April 21, 2021 has been entered. Claims 1 to 18 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed February 3, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The terms “sparse matrix”  and “dense matrix” in Claims 1, 9, 15, and 17 could not be located in the Specification. Wikipedia defines them as  “a sparse matrix or sparse array is a matrix in which most of the elements are zero. There is no strict definition how many elements need to be zero for a matrix to be considered sparse but a common criterion is that the number of non-zero elements is roughly the number of dense”.
Applicant’s specification does not explicitly state that any elements are zero (as opposed to NULL) or how many zero elements are needed to constitute a sparse or dense matrix. This introduces ambiguity and no clear description is provided in the Specification.
The phrase “a shift of a window” in Claim 21 is not described in the Specification or Claims in such a way as to reasonably convey to one skilled in the relevant art of its meaning.
Therefore the claims are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The terms  “sparse matrix”  and “dense matrix” in Claims 1, 9, 15, and 17 are relative terms which renders the claims indefinite.  The terms  “sparse matrix”  and “dense matrix”   are  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term   “a shift of a window”  in Claim 21  is a relative term which renders the claim indefinite.  The term   “a shift of a window” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
 “receiving a request” 
“identifying…the underlying security”
“receiving the identified requested option and the identified underlying security”
“accessing a sparse matrix”
“generating…. a dense matrix”
 “comparing the identified underlying security”
“factorizing the matrix”
 “matching securities and predetermined trade criteria”
“multiplying the first factor matrix and the second factor matrix to generate the dense matrix”
“generating …at least one option trade”
“returning ….the at least one option trade”
 “generating a selection list”
 “request execution of the…option trade”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and exchange/brokerage.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to return matching securities or execution an option trade recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “memory hardware and processor hardware configured to execute instructions stored by the memory hardware”   are recited at a high-level of generality. The Applicant’s Specification reads, [0046] “The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-8 recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: “input module”, “text or speech”, and “voice activated device”
Claim 3: “input module, the input processing module, the selection module, the recommendation module, the trade module, the trade selection module, and the user return module communicates” and “cloud interface”
Claim 4: “a user criteria database”, “trade module”, and “trade criteria including at least one of risk tolerance, probability of success, and options expiration ranges” 
Claim 5: “trade criteria”, “trade module”, “trade selection module” and, “risk tolerance, probability of success, and options expiration ranges”
Claim 6: “input module, the input processing module, the selection module, the recommendation module, the trade module, the trade selection module, and the user return module communicate” and “cloud interface”
Claim 7: “user criteria database communicating with the trade module” and “risk tolerance, probability of success, and options expiration ranges”
Claim 8: “trade module”, “trade criteria”, “trade selection module”,  and “risk tolerance, probability of success, and options expiration ranges”
























are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“receiving a request” 
“identifying…the underlying security”
“receiving the identified requested option and the identified underlying security”
“accessing a sparse matrix”
“generating…. a dense matrix”
 “comparing the identified underlying security”
“factorizing the matrix”
 “matching securities and predetermined trade criteria”
“multiplying the first factor matrix and the second factor matrix to generate the dense matrix”
“generating …at least one option trade”
“returning ….the at least one option trade”
 “generating a selection list”
 “request execution of the…option trade”





These limitations clearly relate to managing transactions/interactions between buyer, seller, and exchange/brokerage.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to return matching securities or execution an option trade recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “processor hardware”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    The Applicant’s Specification reads, [0046] “The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 10-14 recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: “input module”, “text or speech”, and “voice activated device”
Claim 11: “criteria” and “risk tolerance, probability of success, and options expiration ranges”
Claim 12: “risk tolerance, probability of success, and options expiration ranges” 
Claim 13: “trade criteria”, “trade module”, “trade selection module” and, “risk tolerance, probability of success, and options expiration ranges”
Claim 14:  “risk tolerance, probability of success, and options expiration ranges”
Claim 15:  (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17:  “processor hardware”
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)

























are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. See Specification [0016] “Recommendation system 100 includes input devices … which may be portable devices such as a smart phone or tablet 102a or a computer or laptop 102b.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims   and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1 to 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 15-18   are rejected under 35 U.S.C. 103 as being unpatentable over Praul (“APPARATUS, METHODS, SYSTEM AND FRAMEWORK FOR DISCOVERING, COPYING AND CURATING INVESTMENT PORTFOLIOS”, U.S. Publication Number: 2017/0213290 A1), in view of Lutnick (“SUBSTITUTABILITY OF FINANCIAL INSTRUMENTS”, U.S. Publication Number: 2010/0076896 A1)

















Regarding Claim 1, 
Praul teaches,
memory hardware and processor hardware configured to execute instructions stored by the memory hardware, wherein: 	the memory hardware stores input instructions, input processing instructions, selection instructions, recommendation instructions, trade instructions, trade selection instructions, and user return instructions;
(Praul [0042]  client computers 14, 16, 18 have suitable processing and data storage capabilities to run a dedicated software package
Praul [0041]  The software executed on the computer 12 may be written in any suitable programming language
Praul [0038] the decisional process is facilitated by the computer which presents data to the user, receives user input selections
Praul [0037] Other unique aspects of the present disclosure include ways and mechanisms of recommending users to watch, as well as mechanisms to implement the act of mimicking/following investors.)
	the input instructions include receiving a request from a user that is a client of an enterprise, the request includes an indication of an option for an underlying security; 
(Praul [0002] analyzing investment options
Praul [0003] The currently accepted way to trade financial securities is to self-learn the value of an investment option by closely following news, reports and other sources of information with regards to that option...determining exactly what stocks and other investments to buy.)
an input module receiving a request from a user that is a client of an enterprise;
(Praul [0004] portals such as StockTwits 
Praul [0038]  receives user input selections...and customized order requests
Praul  [0005] a trading engine displaying the trading graphical user interface to the first user, allowing the first user to enter trading data for a trade of financial securities, recording the trading data in a trading data database and executing the trade by communicating trading data associated with the trade to a trading agent capable of executing the trade for the first user
Praul [0002] analyzing investment options
Praul [0003] The currently accepted way to trade financial securities is to self-learn the value of an investment option by closely following news, reports and other sources of information with regards to that option...determining exactly what stocks and other investments to buy.)
a-the recommendation instructions include  security and generating, based on the identified security, the matching securities, the recommendation instructions include, in connection with generating the matching securities:, 
(Praul [0051] the system 10 may act to identify and recommend portfolios of other users...The process 64 that the system 10 uses to identify and recommend a portfolio/associated user....involves a collaborative filtering mapping of a user's profile and investment diversification with other similar profiles, sorted by likelihood of profit.
Praul  [0080] This “mimicked” portfolio is either an identical copy to the original portfolio or has an identical ratio of each security to the original portfolio
Praul  [0005]  the grouping engine ...trading engine)
accessing a sparse matrix that includes (a) user rows representing a plurality of users of the enterprise and (b) security columns representing a plurality of securities purchased by the plurality of users of the enterprise, wherein each of the user rows of the sparse matrix includes, for each of the security columns of the sparse matrix, an indication of whether the corresponding user has expressed prior interest in the corresponding security 
(Praul [0052] Assume user i, who starts out with an empty portfolio P.
Praul [Claim 1 ]  storing the user data in a user data database and comparing the user data between different users to ascertain a measure of similarity between a plurality of users 
Praul [0068] This results in adding the contents of the mimicked portfolio to a virtual "shopping cart"...column 79S contains fillable/editable fields that permit the mimicking user, e.g. 18U to adjust the level of their investment in their own discretion.
Praul [0005] displaying data fields to the plurality of users allowing entry of user data, including at least one of risk aversion, available trading capital and trading frequency;
The  Examiner views "matrix" as simply data stored in memory or a database. Such as generic table(s) that is inherent to a database with requisite columns and rows; a multi-dimensional array that is inherent to transitory memory; a “portfolio” whose data is stored in memory; or a "cart" as Praul describes as [0068] "contents of the mimicked portfolio to a virtual 'shopping cart'"
Any mathematical definition of “matrix” would constitute a non-statutory category of invention as it would be an Abstract Idea.
Moreover, for a mathematical matrix would to be implemented on a machine, as the Applicant claims, it would need to be transformed into a computer readable format such as a table or multi-dimensional array.)
and generating, based on the sparse matrix, a dense matrix that includes (a) user rows representing the plurality of users and (b) security columns representing the plurality of securities; 	each of the user rows of the dense matrix includes, for each of the security columns of the dense matrix, an indication that the corresponding user has expressed the prior interest in the corresponding security when the corresponding security column of the sparse matrix indicates that the corresponding user has expressed the prior interest;
(Praul [0052] Assume user i, who starts out with an empty portfolio P.
Praul  [0052] The system 10 now begins to compare a given user, e.g. 18U, with all existing users, e.g. 14U, 16U, their profiles, and portfolios. A pair-wise correlation between two users, e.g. 18U, and 14U is performed 
Praul  [0077]  Such a push alert may automatically populate mimicker user's cart(s) as well as notify the mimicking user 18U that a change in their mentor's portfolio has occurred. Further, the mimicker now has a chance to review the changes and update her portfolio based on the changes by the mimickee.)
	each of the user rows of the dense matrix includes, for each of the security columns of the dense matrix, a relative ranking for the corresponding security when the corresponding security column of the sparse matrix indicates that the corresponding user has not expressed the prior interest;
(Praul [0049] portal begins by asking for information such as: (1) amount of money to invest 57, (2) risk aversion (high/low/medium)
Praul [0052] This user starts out by creating a basic profile that captures her risk-aversion... As this user adds a particular stock to her portfolio, the system infers a “vote” for that stock. The mean vote for any stock within a portfolio is denoted...The system 10 now begins to compare a given user, e.g. 18U, with all existing users, e.g. 14U, 16U, their profiles, and portfolios
Praul [0005] storing the user data in a user data database and comparing the user data between different users to ascertain a measure of similarity between a plurality of users and grouping at least two users based upon the measure of similarity between a first user and a second user
[0009] the proportion is 0:1, such that the first user's portfolio and trades are not mimicked at all.)
	the recommendation instructions include, in connection with generating the dense matrix: 	(a) factorizing the sparse matrix into a first factor matrix and a second factor matrix, wherein the first factor matrix is based on the plurality of users and predetermined latent factors corresponding to the plurality of users, and wherein the second factor matrix is based on the plurality of securities and security latent factors and (b) multiplying the first factor matrix and the second factor matrix to generate the dense matrix;
(Praul [0005]  data fields to the plurality of users allowing entry of user data, including at least one of risk aversion, available trading capital and trading frequency; ...storing the user data in a user data database and comparing the user data between different users to ascertain a measure of similarity between a plurality of users and grouping at least two users based upon the measure of similarity between a first user and a second user;....the profit/loss associated with at least one trade by the first user and stores the profit/loss data in the trading database; 
Praul [0010]  grouping engine utilizes pair-wise correlation employing the Pearson coefficient ranging from −1 to 1, with −1 indicating no correlation and 1 indicating complete correlation.
Praul [0017]  the grouping engine filters users grouped together by another metric from at least one of success rate or the number of users that the first user has an established relationship with.
Praul [0023] first user's success E is calculated in accordance with the following equation, E(p,f,m,t)=AΣ j S(p j)+Bf+Cm+D*UE t-1
Praul [0024] where E is dependent on the first user's portfolios (p), the first user's current number of followers (f), and the first user's current number of mimicker's (m), and where S is a function for calculating a portfolio's moving average success, and A, B, C, and D are all constants which assign weights to each parameter.
[0070] portfolios can be mimicked in various fashions, further defining user rules 90:
…mimicking only the ratio of securities with smaller amounts of each security
mimicking individual transactions/ideas from multiple investors
combining multiple portfolios to create a sum-of-best-from-all portfolio.)
	the recommendation instructions include, in connection with generating the matching securities:
(Praul [0006] identifying the financial securities traded along with the numbers of financial securities traded, the trade mimicking engine providing the option to the other user to mimic the first user's trade in whole or part and based upon the other user's selections executes the resultant trade for the other user.)
	comparing the identified underlying security to the dense matrix and,, returning the matching securities for use by the processor hardware in connection with the trade instructions; a-the trade instructions include receiving the matching securities and receiving trade criteria for the user;	a-the trade selection instructions include:	receiving the matching securities and the trade criteria;
(Praul [0010]  grouping engine utilizes pair-wise correlation employing the Pearson coefficient ranging from −1 to 1, with −1 indicating no correlation and 1 indicating complete correlation.
Praul [0005] receiving further data concerning the first user's trades and establishing a relationship between the first user and the other user in which the other user has access to the first user's trading data beyond the first portion of the trading activity data, the election of relationship represented by data stored in a relationship database, which is monitored by the system to control the sharing of the first user's trading data associated with subsequent trades with the other user.
Praul [0006] identifying the financial securities traded along with the numbers of financial securities traded, the trade mimicking engine providing the option to the other user to mimic the first user's trade in whole or part and based upon the other user's selections executes the resultant trade for the other user.)
receiving the at least one option trade and, generating, based on the at least one option trade, a selection list to the user for available option trade; and, the at least one option trade is selectable by the user from the selection list to thereby request execution of the selected at least one option trade.
(Praul [0006] In one embodiment, the relationship offered to the other user includes a relationship wherein the first user's trades are shown to the other user and the other user may selectively mimic the first user's trades and further including a trade mimicking engine, the trade mimicking engine presenting the first user's trades to the other user via a trade mimicking graphical user interface, which describes the first user's trade in terms of investment changes made during the trade)
Praul does not teach 	an-the input processing instructions include:
	receiving the request and identifying, based on the indication, the option and the underlying security;  the selection instructions include: 	receiving the identified option and the identified underlying security and determining, based on the identified option, matching securities that are different from the identified underlying security; generating, based on the matching securities and the trade criteria for the user, at least one option trade; 	and, returning the at least one option trade for use by the processor hardware in connection with the user return instructions;
Lutnick teaches,	
  receiving the request and identifying, based on the indication, the option and the underlying security;
(Lutnick [0524] if the second market participant accepts the request, facilitate an execution of a trade fulfilling at least part of the first order and at least part of the second order 
Lutnick [0041] A representation of a thing includes any indication from which a part of an underlying thing may be derived.
Lutnick [0386] the reasoning module may be used to suggest and/or enter orders for securities that fulfill reasons for other orders being present. Such functionality may be useful if an order would otherwise go unfulfilled and a reasonable alternative security is available..)
  the selection instructions include: 	receiving the identified option and the identified underlying security and determining, based on the identified option, matching securities that are different from the identified underlying security; generating, based on the matching securities and the trade criteria for the user, at least one option trade; 	and, returning the at least one option trade for use by the processor hardware in connection with the user return instructions;
(Lutnick [0386] the reasoning module may be used to suggest and/or enter orders for securities that fulfill reasons for other orders being present. Such functionality may be useful if an order would otherwise go unfulfilled and a reasonable alternative security is available. 
Lutnick [0518]  the alternative trade includes a trade of a derivative based at least in part on a security underlying the order. 
Lutnick [0300] one financial instrument may be substitute for another financial instrument. A substitutable financial instrument may include an instrument that is replaceable for another instrument (e.g., fulfills a same reason for existence, has similar characteristics, and so on). For example, if an order is for a first financial instrument, a second financial instrument may be used to fulfill the order instead of the first financial instrument.
Examiner notes   that the Applicant’s Specification only mentions “underlying security” twice and in the context of defining options in general, not in regard to the uniqueness of the invention at hand:
[0002] “For example, with respect to options, option trading choices include not only selecting an underlying security, but also a strategy, such as a call, put, long, short, and shape.”
[0029] “As is well known, options can require the consideration of a number of factors beyond simply the underlying security.”
)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the financial instrument substitutability teachings of Lutnick where “one financial instrument may be substitute for another financial instrument.” (Lutnick [0300]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financial instrument substitutability) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “Such incentivizing may help to increase liquidity in a market where certain participants may be otherwise unwilling to provide such liquidity..” Lutnick [0483])
Claim 9 is rejected on the same basis as Claim 1.
Regarding Claim 15, 
Praul and Lutnick teach the trading system of Claim 1 as described earlier.
  wherein the memory hardware further stores update instructions that include, in response to a predetermined trigger, updating at least one of the user rows and security rows of the sparse matrix.
(Praul [0041] market data 20D, e.g. pertaining to stock, bond and commodity markets. In one embodiment, the market data 20D may be provided on a real time basis, e.g. updated every minute
Praul[0066]  periodic updates could include changes in percentage gains, changes in the make-up of their portfolio based on shifting interest in various sectors, etc.,
Praul[0075]  automatically subscribed to notifications when their mentor user's portfolio is updated/changed 
Praul [0005]  storing the user data in a user data database...recording the trading data in a trading data database...recording data pertaining to the executed trade in the trading data database; a profit/loss calculation engine that calculates the profit/loss associated with at least one trade by the first user and stores the profit/loss data in the trading database;)
Regarding Claim 16, 
Praul and Lutnick teach the trading system of Claim 15 as described earlier.
Praul teaches,
wherein the predetermined trigger is based on at least one of a trade volume, a quantity of sales of securities, a period of time that the securities have been held, and a shift of a window associated with purchase and sale of the securities.
  (Praul [0041] market data 20D, e.g. pertaining to stock, bond and commodity markets. In one embodiment, the market data 20D may be provided on a real time basis, e.g. updated every minute
Praul[0075]  automatically subscribed to notifications when their mentor user's portfolio is updated/changed 
Praul[0006]  financial securities traded along with the numbers of financial securities traded
Praul[0064] the duration of investment)
Regarding Claim 17, 
Praul and Lutnick teach the trading system of Claim 15 as described earlier.
Praul teaches,
further comprising updating, by the processor hardware, in response to a predetermined trigger, at least one of the user rows and security rows of the sparse matrix.
(Praul[0066]  periodic updates could include changes in percentage gains, changes in the make-up of their portfolio based on shifting interest in various sectors, etc.,
Praul [0005]  storing the user data in a user data database...recording the trading data in a trading data database...recording data pertaining to the executed trade in the trading data database; a profit/loss calculation engine that calculates the profit/loss associated with at least one trade by the first user and stores the profit/loss data in the trading database;)
Claim 18 is rejected on the same basis as Claim 16.

Claims 2-8 and 11-14    are rejected under 35 U.S.C. 103 as being unpatentable over Praul and Lutnick   in view of Tran (“SMART DEVICE”, U.S. Publication Number: 2020/0117690  A1)








Regarding Claim 2, 
Praul and Lutnick teach the trading system of Claim 1 as described earlier.
Praul and Lutnick do not teach further comprising a voice activated device configured to receive at least one of text or speech from the user for use by the processor hardware in connection with the input instructions.
Tran teaches,
  further comprising a voice activated device configured to receive at least one of text or speech from the user for use by the processor hardware in connection with the input instructions.
(Tran [0929] The active grid elements receive this information automatically through a plurality of methods utilizing IP-based communications methods and web based devices such as ...voice response units or live customer service agents.
Tran [0141] Communications between the service or item provider and the electronic computing device of the authorized entity may, in alternative embodiments, be effected by way of a voice call 
Tran [0109] When “Add Instruction Text” is selected, a box pops up and the text of an instruction and the region in which the instruction should be inserted can be entered.
Tran [0199]  The website .... may contain a content submission form through which one or more users may submit media (e.g., video, audio, image, etc.) and text.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the voice enablement teachings of Tran that “be effected by way of a voice call or a mobile software platform” (Tran [0141]).        The modification would have been obvious, because it is merely applying a known technique (i.e. voice enablement) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “a voice call or a mobile software platform used to request the service or item from the service or item provider.” Tran [0141])
Regarding Claim 3, 
Praul, Assia, and Tran teach the trading system of Claim 2 as described earlier.
Praul  and Lutnick do not teach  wherein at least one of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions include receiving, via a network interface, data returned by the processor hardware in connection with at least one other of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions.
Tran teaches,
  wherein at least one of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions include receiving, via a network interface, data returned by the processor hardware in connection with at least one other of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions..
(Tran [0199]  The website .... may contain a content submission form through which one or more users may submit media (e.g., video, audio, image, etc.) and text.
Tran  [0865] The functionality provided by each of the components may be provided by software or hardware modules 
Tran [0060]  a determination module 228, a stress response module 232, an interface module 234, a processor 236, and a memory 238.
Tran  [0348] The trusted party may be a third-party entity, such as an entity maintaining data centers for services such as cloud-computing services.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the cloud storage management and security teachings of Tran for “receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain; and reassembling the application or content from the storage locations.” (Tran [0082]).        The modification would have been obvious, because it is merely applying a known technique (i.e. cloud storage management and security) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “a distributed file storage system includes nodes are incentivized to store as much of the entire network's data as they can.” Tran [0079])
Regarding Claim 4, 
Praul, Assia, and Tran teach the trading system of Claim 3 as described earlier.
Praul teaches,
risk tolerance
(Praul [0005]  user data, including at least one of risk aversion
Praul [0049]  risk aversion (high/low/medium))
Praul  and Lutnick do not teach	the memory hardware further stores data for a user criteria database for use by the processor hardware in connection with the trade instructions and, the user criteria database stores trade criteria including at least one of risk tolerance,, and options expiration ranges.
Tran teaches,
 	  	the memory hardware further stores data for a user criteria database for use by the processor hardware in connection with the trade instructions and, the user criteria database stores trade criteria including at least one of risk tolerance,, and options expiration ranges.
(Tran [0127] the buyer (120) makes an offer to buy under specific criteria
Tran [0121]  The database (118) is configured to store the key data
Tran [0418] (a) Lapse of Time: Stated expiration date 
Tran [0446] options can be assigned.
Tran [0973]  probability of a particular output sequence
Tran  [0865] The functionality provided by each of the components may be provided by software or hardware modules 
Tran [0052] The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications, corresponding to the sensed traffic and/or crime indication through a wireless communication module or transceiver 160 and antenna 170.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the data storage teachings of Tran for “receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain; and reassembling the application or content from the storage locations.” (Tran [0082]).        The modification would have been obvious, because it is merely applying a known technique (i.e. cloud storage management and security) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “a distributed file storage system includes nodes are incentivized to store as much of the entire network's data as they can.” Tran [0079])
Regarding Claim 5, 
Praul, Assia, and Tran teach the trading system of Claim 4 as described earlier.
Praul teaches,
risk tolerance
(Praul [0005]  user data, including at least one of risk aversion
Praul [0049]  risk aversion (high/low/medium))
Praul  and Lutnick do not teach the trade instructions include returning the trade criteria for use by the processor hardware in connection with the trade selection instructions to the trade selection instructions and the trade selection instructions include generating, based on the matching securities and the at least one of risk tolerance and options expiration ranges, the at least one option trade    
Tran teaches,
  the trade instructions include returning the trade criteria for use by the processor hardware in connection with the trade selection instructions to the trade selection instructions and the trade selection instructions include generating, based on the matching securities and the at least one of risk tolerance and options expiration ranges, the at least one option trade    
(Tran [0075] trading method for initiating a market exchange 
Tran [0052] The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications, corresponding to the sensed traffic and/or crime indication through a wireless communication module or transceiver 160 and antenna 170.
Tran [0077] selection of the appropriate contract template can be based on many factors, including the role of the user, the intended parties to the contract, the type of contract desired
Tran [0418] (a) Lapse of Time: Stated expiration date 
Tran [0446] options can be assigned.
Tran [0973]  probability of a particular output sequence
Tran [0865] The functionality provided by each of the components may be provided by software or hardware modules  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the securities settlement teachings of Tran that “transactions are independently and extemporaneously generated, verified, and executed within the network, without the risks associated with traditional clearing houses that can delay settlements for several days” (Tran [0181]).        The modification would have been obvious, because it is merely applying a known technique (i.e. securities settlement) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “Stock trading settlements are nearly instantaneous.” Tran [0181])
Regarding Claim 6, 
Praul and Lutnick teach the trading system of Claim 1 as described earlier.
Praul  teaches,
 wherein at least one of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions include receiving, via a network interface, data returned by the processor hardware in connection with at least one other of the input instructions,, the input processing instructions,, the selection instructions,, the recommendation instructions,, the trade instructions,, the trade selection instructions,, and the user return instructions..
(Praul [0038]  receives user input selections...and customized order requests
Praul  [0005] a trading engine displaying the trading graphical user interface to the first user, allowing the first user to enter trading data for a trade of financial securities, recording the trading data in a trading data database and executing the trade by communicating trading data associated with the trade to a trading agent capable of executing the trade for the first user
Praul [0005] a trading activity reporting graphical user interface displayable)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the cloud storage management and security teachings of Tran for “receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain; and reassembling the application or content from the storage locations.” (Tran [0082]).        The modification would have been obvious, because it is merely applying a known technique (i.e. cloud storage management and security) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “a distributed file storage system includes nodes are incentivized to store as much of the entire network's data as they can.” Tran [0079])
Regarding Claim 7, 
Praul and Lutnick teach the trading system of Claim 1 as described earlier.
Praul teaches, 
risk tolerance
(Praul [0005]  user data, including at least one of risk aversion
Praul [0049]  risk aversion (high/low/medium))
Praul  and Lutnick do not teach 	the memory hardware further stores data for a user criteria database for use by the processor hardware in connection with trade instructions, and, the user criteria database stores trade criteria including at least one of risk tolerance and options expiration ranges.
Tran teaches,
  teach 	the memory hardware further stores data for a user criteria database for use by the processor hardware in connection with trade instructions, and, the user criteria database stores trade criteria including at least one of risk tolerance and options expiration ranges.
(Tran [0127] the buyer (120) makes an offer to buy under specific criteria
Tran [0121]  The database (118) is configured to store the key data
Tran [0418] (a) Lapse of Time: Stated expiration date 
Tran [0446] options can be assigned.
Tran [0973]  probability of a particular output sequence
Tran  [0865] The functionality provided by each of the components may be provided by software or hardware modules 
Tran [0052] The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications, corresponding to the sensed traffic and/or crime indication through a wireless communication module or transceiver 160 and antenna 170.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the data storage teachings of Tran for “receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain; and reassembling the application or content from the storage locations.” (Tran [0082]).        The modification would have been obvious, because it is merely applying a known technique (i.e. cloud storage management and security) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “a distributed file storage system includes nodes are incentivized to store as much of the entire network's data as they can.” Tran [0079])
Regarding Claim 8, 
Praul and Lutnick teach the trading system of Claim 1 as described earlier.
Praul teaches, 
risk tolerance
(Praul [0005]  user data, including at least one of risk aversion
Praul [0049]  risk aversion (high/low/medium))
Praul  and Lutnick do not teach the trade instructions include returning the trade criteria for use by the processor hardware in connection with the trade selection instructions and the trade selection instructions include generating, based on the matching securities and at least one of risk tolerance and options expiration ranges, the at least one option trade
Tran teaches,
  the trade instructions include returning the trade criteria for use by the processor hardware in connection with the trade selection instructions and the trade selection instructions include generating, based on the matching securities and at least one of risk tolerance and options expiration ranges, the at least one option trade
(Tran [0176]  In some embodiments, the described technology can modify trading protocols such that two traders share an open transaction and close it to settle.
Tran [0127] the buyer (120) makes an offer to buy under specific criteria
Tran [0121]  The database (118) is configured to store the key data
Tran [0418] (a) Lapse of Time: Stated expiration date 
Tran [0446] options can be assigned
Tran [0973]  probability of a particular output sequence
Tran  [0865] The functionality provided by each of the components may be provided by software or hardware modules 
Tran [0052] The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications, corresponding to the sensed traffic and/or crime indication through a wireless communication module or transceiver 160 and antenna 170.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social investment trading teachings of Praul to incorporate the securities settlement teachings of Tran that “transactions are independently and extemporaneously generated, verified, and executed within the network, without the risks associated with traditional clearing houses that can delay settlements for several days” (Tran [0181]).        The modification would have been obvious, because it is merely applying a known technique (i.e. securities settlement) to a known concept (i.e. social investment trading) ready for improvement to yield predictable result (i.e. “Stock trading settlements are nearly instantaneous.” Tran [0181])
Claim 11 is rejected on the same basis as Claim 4.
Claim 12 is rejected on the same basis as Claim 5.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 8.

Response to Remarks
Applicant's arguments filed on April 21, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
 Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the original rejection of claims under 35 USC § 112.  However, the newly amended claims introduce new grounds for rejection.
Therefore, the rejection under  35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Amended claims 1 and 9 are directed to inventions that enable computer processors to generate potential options trades based on securities that are different from, yet match, another underlying security for a different option that is the subject of a user request. And, in doing so, claims 1 and 9 significantly reduce the computational overhead in considering all options available to the user... To enable processor hardware to allow efficient selection of the purchase or sale of options, amended independent claim 1, for example, recites selection instructions stored in the memory hardware including: (i) receiving the identified option and the identified underlying security and (ii) determining, based on the identified option, matching securities that are different from the identified underlying security. "
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.   The limitations clearly relate to managing transactions/interactions between buyer, seller, and exchange/brokerage.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to return matching securities or execution an option trade recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The Applicant’s invention may solve a finance concern, but does not solve any meaningful technological challenge.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis.
In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  The Applicant’s Specification reads, [0046] “The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs.”  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.

  Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Lutnick (“SUBSTITUTABILITY OF FINANCIAL INSTRUMENTS”, U.S. Publication Number: 2010/0076896 A1)
Excised prior art includes:
Assia (“METHOD OF COPY TRADING AND SYSTEM THEREOF”, U.S. Publication Number: 2020/0380601 A1)
The Applicant states:
“Praul, as cited by the Office, does not teach or suggest a recommendation system that generates potential options trades based on securities that are different from, yet match, another underlying security for a different option that is the subject of a user request, as recited by amended claim 1.  "
Examiner responds:
Lutnick teaches a recommendation system that generates potential options trades based on securities that are different from, yet match, another underlying security for a different option that is the subject of a user request:
Lutnick [0386] the reasoning module may be used to suggest and/or enter orders for securities that fulfill reasons for other orders being present. Such functionality may be useful if an order would otherwise go unfulfilled and a reasonable alternative security is available. 
Lutnick [0518]  the alternative trade includes a trade of a derivative based at least in part on a security underlying the order. 
Lutnick [0300] one financial instrument may be substitute for another financial instrument. A substitutable financial instrument may include an instrument that is replaceable for another instrument (e.g., fulfills a same reason for existence, has similar characteristics, and so on). For example, if an order is for a first financial instrument, a second financial instrument may be used to fulfill the order instead of the first financial instrument.
Examiner notes   that the Applicant’s Specification only mentions “underlying security” twice and in the context of defining options in general, not in regard to the uniqueness of the invention at hand:
[0002] “For example, with respect to options, option trading choices include not only selecting an underlying security, but also a strategy, such as a call, put, long, short, and shape.”
[0029] “As is well known, options can require the consideration of a number of factors beyond simply the underlying security.”

The Applicant states:
“Further, even where trades of other of others users are mimicked/mirrored for a given user in Praul and Assia, there is no teaching or suggestion of using a sparse matrix to generate a dense matrix using matrix factorization, as recited by amended claim 1. …. The Office cites paragraph [0052] of Praul to disclose claim l's configuration for matrix factorization. This, however, merely discloses pair-wise correlations using the Pearson correction coefficient, which does not teach or suggest matrix factorization as recited by claim 1 "
Examiner responds:
The  Examiner views "matrix" as simply data stored in memory or a database. Such as generic table(s) that is inherent to a database with requisite columns and rows; a multi-dimensional array that is inherent to transitory memory; a “portfolio” whose data is stored in memory; or a "cart" as Praul describes as [0068] "contents of the mimicked portfolio to a virtual 'shopping cart'"
Any mathematical definition of “matrix” would constitute a non-statutory category of invention as it would be an Abstract Idea.
Moreover, for a mathematical matrix would to be implemented on a machine, as the Applicant claims, it would need to be transformed into a computer readable format such as a table or multi-dimensional array.
The terms “sparse matrix”  and “dense matrix” in Claims 1, 9, 15, and 17 could not be located in the Specification. Wikipedia defines    “a sparse matrix or sparse array is a matrix in which most of the elements are zero. There is no strict definition how many elements need to be zero for a matrix to be considered sparse but a common criterion is that the number of non-zero elements is roughly the number of rows or columns. By contrast, if most of the elements are nonzero, then the matrix is considered dense”.
Applicant’s specification does not explicitly state that any elements are zero (as opposed to NULL) or how many zero elements are needed to constitute a sparse or dense matrix. This introduces ambiguity and no clear description is provided in the Specification.
Examiner maintains the prior art “factorizes” a “matrix” in that multiple elements are adjusted against other multiple elements including a plurality of users, a plurality of securities, and security “latent factors”.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giles (“COPY TRADING SYSTEM AND METHOD”, U.S. Publication Number: 2013/0268423 A1) proposes at least one other user is identified to receive a notification of a transaction associated with the first user. A notification that represents the first transaction is transmitted to at least one computing device respectively associated with at least one other user, and an instruction is received that represents an order to execute a second transaction on behalf of the at least one other user. The second transaction copies the first transaction, and the one or more processors generates and transmits an instruction to execute the second transaction.
Haze (“REAL-TIME CLOUD-BASED RESOURCE REALLOCATION RECOMMENDATION GENERATION”, U.S. Publication Number: 2020/0389375 A1) provides First resource utilization information for a first customer of a cloud platform and second resource utilization information for a second customer of the cloud platform are accessed. A first prediction regarding future resource utilization by the first customer and a second prediction regarding future resource utilization by the second customer are determined. A resource reallocation recommendation that recommends reallocating one or more resources between the first customer and the second customer is determined, based on the first prediction and the second prediction. The resource reallocation recommendation is provided. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697 
/HAO FU/Primary Examiner, Art Unit 3697